RAPP, V.C.J.,
concurring specially in part and dissenting in part:
¶ 1 I agree that the Majority has handled very well the alleged error involving counsel in the termination proceedings. I would require that in future cases the trial court would be required to make a full and complete disclosure, on the record, of the potential consequences of self-representation and the refusal to accept assistance of counsel. Such disclosure must be sufficient to inform parents of the reasons for having an attorney and the protections offered by representation. Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461 (1938); Ex parte Cannon, 1960 OK CR 36, ¶ 5, 351 P.2d 756, 759; see Santosky v. Kramer, 455 U.S. 745, 754, 102 S.Ct. 1388, 1395, 71 L.Ed.2d 599 (1982) (Court must provide for fundamentally fair procedures); Gideon v. Wainwright, 372 U.S. 335, 344, 83 S.Ct. 792, 797, 9 L.Ed.2d 799 (1963). The disclosure should be accompanied by documentation, signed by an attorney, stating that the attorney counseled with the parents and believes they understand the consequences and penalties of self-representation, together with the possible effects on *650themselves and their children and that the parents have made an informed and knowledgeable waiver of their right to counsel and desire to voluntarily represent themselves. Further, the disclosure should contain input from the children’s counsel that counsel concurs in the parents’ action and that the parents’ action is in the best interest of the children.
¶ 2 The disclosure should also contain clear information as to procedure, pitfalls, and the court rules. It should also advise the parents that the judge may not act as the parents’ advisor during trial. The parents must also be fully advised and informed of the consequences of an adverse decision affecting their parental rights and those of the children. In addition, a record should be made of the proceeding after the parents’ consultation with counsel.
¶ 3 I dissent from the Majority only because of the introduction of the word “torture” in the trial court’s instructions. There is more in this case than the issue of how to resolve pro se representation in matters of this nature. The word “torture” was introduced, without any basis, and raises the specter of the occurrence of such an event. The use of the word “torture” in the trial court’s instructions is biased, inflammatory and misleading. It implies that such an event did occur because, I believe, the layman relies upon, and believes in, the sanctity of the court and its truthfulness and the unlikelihood that it misrepresents fact — if it says it is so, it must be true. Thus, it may be assumed that the lay jurors upon hearing the court’s use of this word in a proceeding means that “torture” did occur. It is the classic evidentiary harpoon! Moreover, even where the litigants fail to object to the instructions, this Court can still review for fundamental error.
¶ 4 Arguing for the elimination of a statutory word from a jury instruction is a subtle and difficult task even for an attorney. The Majority’s review confirms the difficulty of the task and the need to address the matter carefully and fully before the trial court. This alone should be sufficient proof of the denial of the parents’ right to a fair trial, which is not only to their detriment but also potentially to the children’s detriment.
¶ 5 Accordingly, I would hold the parents did not receive a fair trial based on this issue and were denied adequate protection of their fundamental rights. I would reverse and remand for a new trial.